DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The instant specification provides the following support regarding the “Keif” recitation:
The "SweetKeif" is the crystals found on the plant buds shown above. The plant buds and Keif are added at the boiling phase, then more buds referred to as "Dry Budding" are added at the fermentation phase, and more Keif at the packaging/bottling phase ([0019] Col. 1 1st paragraph on page 5 of the PGPUB or 1st paragraph on page 10 of the original specification).

It is noted that the term “keif” appears to be misspelled. The term that is associated with marijuana is “kief”. Also known as “pollen,”  “dry sieve” or simply “sift,” kief generally refers to the unprocessed trichomes that fall off the marijuana plant.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended as follows:
1. (currently amended) A method of processing a marijuana infused craft beer, the method comprising the steps of: 
mashing 
lautering wherein said mash is separated into clear liquid wort and residual grain; 
boiling, adding hops and heating to form a hopped-wort, 
wherein plant buds and Keif are added at the boiling phase; 
cooling said hopped-wort and adding oxygen; 
fermenting via yeast and allowing CO2 to be released, 
said fermenting further including the step of adding additional dry bud added at the fermentation phase; 
filtering a fermented-solution; and 
packaging a filtered-fermented-solution; and 
wherein decarboxylated marijuana is incorporated into craft beer at least in step of adding hops and heating using only flowers and leaves to induce infusion creating a psycho-active effect ingestible beverage as said marijuana infused craft beer.
Claim 17 has undergone similar amendments.
Claims 1 and 17 recite two types of plant materials-- hops and marijuana. It is not clear if the recitation of “plant buds” refers to hop plant or to marijuana.
It is further noted that the meaning of “Keif” is not clear. The instant specification provides the following support regarding the “Keif” recitation:
The "SweetKeif" is the crystals found on the plant buds shown above. The plant buds and Keif are added at the boiling phase, then more buds referred to as "Dry Budding" are added at the fermentation phase, and more Keif at the packaging/bottling phase ([0019] Col. 1 1st paragraph on page 5 of the PGPUB or 1st paragraph on page 10 of the original specification).

It is further noted that if the recitation of “plant buds and keif’ refer to marijuana, then claims 1 and 17 have been amended to recite addition of marijuana during the boiling of wort (when hops are added and heating occurs) and also during fermentation of  the wort. However, claims 1 and 17 previously recited the limitation of “wherein decarboxylated marijuana is incorporated into craft beer at least in step of adding hops and heating”. This limitation is redundant and also does not further limit claims 1 and 17 that already recite at least two occurrences of marijuana addition (i.e. first during the boiling of wort  and then during the fermentation of cooled wort).
It is further noted that claims 1 and 17 have been amended to recite “decarboxylated” marijuana. This limitation is still present in claim 3. However, claim 3 has not been canceled. Therefore, claim 3 does not further limit claim 1.
Similarly claim 9 depends from claim 1 and also recites the step of addition of marijuana during the fermentation step. Claim 1 has been amended to recite this step. However, claim 9 has not been canceled. Therefore, claim 9 does not further limit claim 1.The same rational applies to claims 20 and 17.







Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0018995 A1) in view of Wilson (US 4,041,180 A), Szymanowski (US 2012/0124704 A1) and Bennett (https://www.leafly.com/news/cannabis-101/what-is-decarboxylation What is Decarboxylation and Why Does Your Cannabis Need It? April 30, 2016). 
Allbud.com (Guide to Cannabis, Trichomes, Kief and Hash) (https://www.allbud.com/learn/story/guide-cannabis-trichomes-kief-and-hash published December 15, 2015) is employed as evidence as discussed below.
In regard to claims 1 and 17, Smith discloses beer infused with a “liquid infusible substance” (Abstract). In regard to “liquid infusible substance”, Smith discloses green teas, black teas ([0005], [0006] ([0007]) or marijuana ([0008]). 
In regard to marijuana serving as “liquid infusible substance”, Smith discloses: 
[0008] Marijuana, another liquid-infusible substance has been shown to reduce inter-ocular pressure in the eye preventing the disease glaucoma, which can lead to blindness from progressing. Marijuana is also used by AIDS patients and cancer patients to stimulate their appetite and counteract weight loss. Other benefits of marijuana include analgesic and pain relief properties produced by its active ingredient THC. It has also been found that marijuana reduces nausea and vomiting effects suffered by cancer patients being treated with chemotherapy. 

Claim 1 recites further recites conventional method steps of beer preparation such as mashing, lautering the mash, boiling of wort, hopping the wort, cooling the wort, fermenting with yeast, filtering and packaging. All these steps are conventional steps of beer preparation as evidenced by Smith: 

 
In regard to the recitations of incorporation of marijuana into beer at least in step of adding hops and heating and the mashing, lautering the mash, boiling of wort, hopping the wort, cooling the wort, fermenting with yeast, filtering and packaging, Smith discloses the following an exemplary embodiment where “liquid infusible substance” is added during the step of boiling the wort: 
[0092] The embodiment shown in FIG. 7 depicts a process of making a beverage that is infused with a tea. In the embodiment shown in FIG. 7 barley kernels are combined with water and malting begins. Barley spends approximately 40 hours in tanks of water wherein the water is drained periodically and subsequently refilled. However, this time can be any convenient period. Next, moistened barley is germinated 704 by spreading it on a surface. In one embodiment the barley is spread on a surface in depths of 10-20 cm or using any convenient depth. However, in alternate embodiments germination can be completed in any known or convenient manner. 
[0093] In step 706 of the embodiment shown in FIG. 7, malt kilning is completed by placing green malt into the kiln to dry. Kilning can be performed in any known or convenient manner. After the malt is kilned, the malt can then be milled 708. In the milling process shown in FIG. 7, malt can be cracked open to expose the endosperm. In one embodiment milling is achieved by using a roller mill. Milling 
[0095] Once mashing 710 is finished the step of wort boiling 714 can be completed. In one embodiment wort is boiled for at least one hour and hops are added throughout the boil. However, in alternate embodiments any known or convenient method to boil wort can be used. In the embodiment detailed above 714, tea can be added in the amount of 1/16 lb per 5 lbs gallons of wort. However, in alternate embodiments tea or other liquid-infusible substances can be added in any quantity to form a desired taste. 
[0096] Subsequent to wort boiling 714, wort-cooling 716 can be completed. In one embodiment wort is cooled on heat plate exchangers in a single stage utilizing chilled water and the cold break is removed. In another embodiment wort is cooled in multiple stages with ambient water and glycol and the, cold break is removed. However, in alternate embodiments any known or convenient method to cool wort can be used. 
[0097] After the step of wort cooling 716, fermenting 718 can be completed. Chilled wort is transferred to the fermenter and yeast is pitched beginning the fermentation process. Yeast is pitched into the fermenter and the yeast consumes wort sugars converting them into alcohol and carbon dioxide. In one embodiment yeast is pitched and allowed to ferment the wort for eight days at 39-48 degrees Fahrenheit or any convenient time at any convenient temperature. 
[0098] Next conditioning 720 is completed. During conditioning the green beer is matured. 
[0099] In one embodiment lagering is utilized which comprises of a secondary fermentation of the remaining fermentable extract at a reduced rate that is controlled by low temperatures and low yeast count. In another embodiment maturation is accomplished through bottle conditioning which involves secondary fermentation and clarification in the bottle induced by adding yeast and sugar to the beer. In another embodiment, secondary fermentation of cask-conditioned beers is induced by adding hops, sugars and yeast. 
[0100] However, in alternate embodiments any known or convenient method to condition green beer can be used.
[0101] After the step of conditioning 720, filtration 722 can be completed. Filtration is employed to remove residual yeast. In one embodiment powder filters using diatomaceous earth is used during filtration. In another embodiment depth filters are used for filtration made from a variety of materials, including melt-blown polypropylene, and polyester. However, in alternate embodiments any known or convenient method to filter beer can be used or filtration may not be conducted. 
[0102] Next carbonation 724 is completed. In one embodiment mechanical carbonation is accomplished by adding carbon dioxide gas to the filtered beverage. However, in alternate embodiments any known or convenient method to carbonate beer can be used.
[0103] While this embodiment depicts tea as being added at step 714 tea can be added before, after or during any of the steps described above. Various types of teas and amounts can be used. Furthermore while FIG. 7 and the associated description show the process of making tea infused beer, a similar process may be employed to make cider infused with any liquid infusible substance, using any known or convenient process to make cider. 
[0104] While FIG. 7 and associated description describe one process for making beer, any known or convenient process can be used. Moreover while the steps of FIG. 7 are depicted in a specific sequence, the steps may be conducted in any known of convenient order. Additionally, in alternate embodiments additional 

Smith is silent as to adding oxygen to the wort prior to fermentation. 
However, addition oxygen to the wort prior to fermentation is a well-known technique in the brewing art. Wilson discloses introduction of oxygen into a fermentation liquid. Wilson discloses: 
In the fermentation of brewers wort, particularly in fermentation processes carried out in deep fermentation vessels, the introduction of oxygen into the wort is required to maintain the yeast in an active condition (Col 1 lines 24-27); As has been mentioned, the invention is particularly applicable for oxygenating wort, and problems currently exist with this step. The oxygenation of high specific gravity wort during fermentation by bubbling oxygen or air into the fermentation vessel leads to foaming problems which are very difficult to overcome (except by addition of anti-foaming agents) and are also characterized by a certain unpredictability. 
The present invention when applied to oxygenating wort can reduce or eliminate these problems, due to the greatly reduced volume bubbling of gas introduced in the form of bubbles. Also, with the invention, it is possible to oxygenate at a slow rate over a prolonged time, which is particularly advantageous with high specific gravity worts during fermentation where most acute foaming may occur. This increases the possibility of satisfactory fermentation at high specific gravity by allowing successful oxygenation during fermentation, thus assisting in keeping the yeast active and alive. A further advantage of this application of the invention is that with high specific gravity wort, oxygenation carried out during fermentation reduces the ester level in the fermented wort and this allows some control of flavour, reducing another obstacle to high specific gravity fermentation where the beer is subsequently to be diluted (Col 2 lines 28-53). 
Were oxygen is to be introduced into wort with the invention it is preferred to introduce an oxygen solution rather than air solution as approximately five times as much oxygen can be introduced into the wort for a given amount of carrier 
(24)   With all gases it may be advantageous for the gas solution carrier liquid to be cooled to below ambient atmospheric temperature, for instance to 2.degree. C., as at this temperature about 50% more gas can be dissolved in the carrier liquid than at 18.degree. C., irrespective of pressure. Against the resultant saving in oxygenation plant size will have to be considered the difficulties of conveying the cold liquid and keeping it cold as it is transported to fermentation vessels. In addition difficulties in injecting the oxygenated carrier liquid may be encountered as it is likely to warm up as it reaches the injection point in the fermentation vessel. (25)   A typical brewery wort may contain about 6 ppm oxygen, that is about 1 grm. oxygen per barrel (36 Imperial gallons) of wort prior to fermentation. If oxygen is dissolved in water at 2.degree. C. and 1 atmosphere pressure, there is 0.066 grms/liter oxygen in the water, or at 5 atmosphere pressure there is 0.32 grms/liter. To give 1 grm. oxygen per barrel one therefore requires 15.2 liters of water per barrel if oxygenated at 1 atmosphere, and 3.1 liters per barrel if oxygenation at 5 atmospheres giving respective dilution rates of 9.3% and 1.9%. A similar oxygen requirement over a long period, for instance between 2 and 48 hours, towards the end of fermentation may be needed with high specific gravity worts to reduce ester levels. (26)   Thus it may be said that in carrying out oxygenation of wort by the method of the invention the oxygen should be dissolved in aqueous solution under a pressure of at least 3 atmospheres and preferably 5-10 atmospheres or even up to 20 atmospheres and at a temperature up to 25.degree. C., more preferably 2.degree.-18.degree. C (Col. 4 lines 6-45). 

One of ordinary skill in the art would have been motivated to oxygenate beer wort prior to fermentation in order to maintain the yeast in active condition and to achieve successful fermentation. 
Smith does not discuss what part of marijuana plant is employed as in the beer production.

Szymanowski disclose multiple benefits of Cannabis (i.e. marijuana): 
[0003] There is longstanding belief and growing scientific evidence that Cannabis has medicinal properties to fight cramps, pain, migraines, convulsions, muscle spasms, and loss of appetite and can attenuate nausea and vomiting, among other things. Cannabis has been, and is currently being, used for industrial products in construction, textiles, and paper products because of its strong fibrous properties. Cannabis is also highly nutritious and used in cuisine around the world, including Japan, Peru, Burma, Nepal and Morocco. 
Szymanowski discloses that Cannabis (i.e. marijuana) plant matter used for infusion of an alcoholic beverage such as beer can include leaves, stem, flower, seeds or any other portion of a Cannabis plant:  
[0032] The plant matter 204 can include any portion of the Cannabis plant desired. For example, the plant matter 204 can include leaves, stem, flower, seeds or any other portion of a Cannabis plant. The plant matter 204 can be from a single species and variety of Cannabis. Additionally or alternatively, the plant matter 204 can come from multiple species and/or multiple varieties of Cannabis. 
[0044] FIG. 5 shows that the system 500 can include pre-processed Cannabis 502. In at least one implementation, pre-processing the Cannabis includes harvesting and collecting the desired Cannabis products. The portion of Cannabis which is used can include the leaves, stalks, seeds, flowers or any other portion of the plant. One of skill in the art will appreciate that different portions of the plant include different chemical compounds in different ratios, allowing a user to produce the desired ratio and concentration. 

Szymanowski discloses that marijuana is used to infuse alcoholic beverage such as beer ([0026], claim 4). Hence, one of ordinary skill in the art would have been motivated to employ 
Claim 1 has been amended to include the limitation of decarboxylated marijuana and addition of “keif”. In regard to claims 1, 3 and 17, Smith is silent as to the marijuana being decarboxylated. As stated above, Examiner has interpreted “keif” as “kief”. It is noted that “kief” is the term that is associated with marijuana. Also known as “pollen,”  “dry sieve” or simply “sift,” kief generally refers to the unprocessed trichomes that fall off the marijuana plant. Therefore, by disclosing marijuana trichomes, Bennett discloses “kief”
Bennett discloses:
Decarboxylation is the process that activates compounds in cannabis such as THC. All cannabinoids contained within the trichomes of raw cannabis flowers have an extra carboxyl ring or group (COOH) attached to their chain. For example, tetrahydrocannabinolic acid (THCA) is synthesized in prevalence within the trichome heads of freshly harvested cannabis flowers. In most regulated markets, cannabis distributed in dispensaries contains labels detailing the product’s cannabinoid contents. THCA, in many cases, prevails as the highest cannabinoid present in items that have not been decarboxylated (e.g., cannabis flowers and concentrates). THCA has a number of known benefits when consumed, including having anti-inflammatory and neuroprotective qualities. But THCA is not intoxicating, and must be converted into THC through decarboxylation before any effects can be felt. 
The two main catalysts for decarboxylation to occur are heat and time. Drying and curing cannabis over time will cause a partial decarboxylation to occur. This is why some cannabis flowers also test for a presence of small amounts of THC along with THCA. Smoking and vaporizing will instantaneously decarboxylate 
The THCA in cannabis begins to decarboxylate at approximately 220 degrees Fahrenheit after around 30-45 minutes of exposure. Full decarboxylation may require more time to occur. Many people choose to decarboxylate their cannabis at slightly lower temperatures for a much longer period of time in attempts to preserve terpenes. Many mono and sesquiterpenes are volatile and will evaporate at higher temperatures, leaving potentially undesirable flavors and aromas behind. The integrity of both cannabinoids and terpenoids are compromised by using temperatures that exceed 300 degrees F, which is why temperatures in the 200’s are recommended. 
In order to decarboxylate cannabis at home, all you need is some starting material, an oven set to 220-235 degrees F (depending on your location and oven model), some parchment paper, and a baking tray. Finely grind your cannabis until the material can be spread thin over parchment and placed on your baking sheet. Allow the cannabis to bake for 30-45 minutes, or longer if desired.

 Hence, one of ordinary skill in the art would have been motivated to decarboxylate marijuana in order to activate its active compounds such as THC. As evidenced by Bennet the plant material could be decarboxylate by drying at approximately 220 degrees Fahrenheit after around 30-45 minutes of exposure. Bennet discloses that useful marijuana substances are contained within the trichomes of the raw marijuana plant. As evidenced by allbud.com, kief whish is also known as “pollen,”  “dry sieve” or simply “sift,” keif generally refers to the unprocessed trichomes that fall off the marijuana plant. Allbud.com discloses that kief is contained within the trichomes of marijuana plant. Therefore, by disclosing marijuana trichomes, Bennet discloses kief. Since marijuana trichomes is a source of THC and Smith teaches use of THC, one of ordinary skill in the art would have been further motivated to include marijuana plant parts with trichomes that contain kief in order to use desired benefits of marijuana.


In regard to claim 4-5, Szymanowski does not require oil or alcohol tincture. 
In regard to claim 6, Smith discloses:
 [0097] After the step of wort cooling 716, fermenting 718 can be completed. Chilled wort is transferred to the fermenter and yeast is pitched beginning the fermentation process. Yeast is pitched into the fermenter and the yeast consumes wort sugars converting them into alcohol and carbon dioxide. 
In regard to claims 7-9, Smith further discloses alternative embodiments where “liquid infusible substance” is added at different stages of beer preparations including mashing, lautering and fermenting (see Fig.5, Fig.6, Fig. 9). 
In regard to claim 10, Smith discloses barley [(0023], [0035], claims 3-11 and 20).
 In regard to claim 16, Szymanowski discloses that marijuana imparts bitter taste ([0030], [0033], [0034]).

Claim 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2006/0018995 A1) in view of Wilson (US 4,041,180 A), Szymanowski (US 2012/0124704 A1) and Bennett (https://www.leafly.com/news/cannabis-101/what-is-decarboxylation What is Decarboxylation and Why Does Your Cannabis Need It? April 30, 2016) as applied to claim 1 above and further in view of Obrecht (US 2011/0318454 A1). 
In regard to claims 11-15, Smith discloses: 
As practiced in modern breweries, the process, in brief, comprises preparing a mash of malt, usually with cereal adjuncts, and heating the mash to create soluble proteins and convert starches into sugars and dextrins ([0004]). 
Smith is silent as to the adjuncts as recited in claims 11-15. 
Obrecht et al discusses the term wort in the context of brewing of beer: 
Examples of grains that can be used for making wort include all cereals, for example, barley, wheat, spelt wheat, rye, oats, triticale, rice, corn, buck wheat, quinoa, amaranthus, sorghum, other millets etc. The grist may also include other starch containing materials, for example but not limited to, sago, chestnut etc. 

Obrecht et al discloses that “[e]xamples of grains that can be used for making wort include all cereals, for example, barley, wheat, spelt wheat, rye, oats, triticale, rice, corn, buck wheat, quinoa, amaranthus, sorghum, other millets etc.”. Hence, one of ordinary skill in the art would have been motivated to modify Smith in view of Obrecht et al and to include conventional adjuncts in the grist composition as disclosed by Obrecht et al.





Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive.
Applicant's arguments are directed to interpretation of Smith as a teaching of treatment of marijuana with water and how such treatment conflicts with decarboxylation requirement. For example, on page 9 of the Reply to the Non-Final Office action mailed 12/24/2020, Applicant presents the following arguments:
The present invention specifically requires flower of the Marijuana bud. 
Smith requires a pre-processing of the marijuana with water. The present invention requires decarboxylation of the Marijuana Bud, which as known in the art cannot be done in water. Decarboxylation refers is the process of heating cannabis and hemp to activate the cannabinoids within its buds, trim, leaves, or kief. Not only is water not required, it interferes with the known process. 
Thus, in requiring water, Smith actually teaches away from the claims of the present invention. 
Additionally, in order to use a reference as prior art, the MPEP 2141.02 and applicable case law provide “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.” W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983). 
Smith, in requiring processing with water, clearly teaches away from the claimed decarboxylation in which water is detrimental. 
Thus, Applicant asserts the Smith reference is fatally flawed and cannot be used to support a rejection under 35 USC 103.

In response to Applicant’s arguments, it is noted that nowhere in its disclosure Smith requires treatment of marijuana in water. Smith teaches addition of marijuana containing THC to beer during any stage of beer production to infuse beer with THC. In this case, beer is a liquid that is being infused with marijuana. There is no treatment of marijuana with water in Smith. Smith discloses beer infused with a “liquid infusible substance” (Abstract). In regard to “liquid infusible substance”, Smith discloses green teas, black teas ([0005], [0006] ([0007]) or marijuana ([0008]). In regard to marijuana serving as “liquid infusible substance”, Smith discloses: 
[0008] Marijuana, another liquid-infusible substance has been shown to reduce inter-ocular pressure in the eye preventing the disease glaucoma, which can lead to blindness from progressing. Marijuana is also used by AIDS patients and cancer patients to stimulate their appetite and counteract weight loss. Other 

Applicant urges that Smith requires processing of marijuana with water. However, Examiner couldn’t find any teaching or mention of such requirement in Smith’s disclosure. The “liquid” in “liquid infusible substance” is beer. Beer is being infused with marijuana. Marijuana is not being pre-treated with water.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Smith is not relied upon as a teaching of decarboxylation of marijuana.  Bennett is relied upon as a teaching of decarboxylation of marijuana.  Szymanowski is not relied upon as a teaching of pre mixing of cannabis with water. Szymanowski is relied upon as a teaching of Cannabis (i.e. marijuana) plant matter used for infusion of an alcoholic beverage such as beer can include leaves, stem, flower, seeds or any other portion of a Cannabis plant.
Further in this regard, it is noted that Smith teaches THC as an active ingredient of marijuana that is responsible for the benefits of marijuana. Bennet discloses that only after decarboxylation THCA is converted to THC. Therefore, by teaching THC containing marijuana, Smith requires decarboxylation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791